 342DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDJay KayMetal Specialties Corp.andTool,Die andMoldmakers Guild,Independent and United In-dustrialWorkers of North America of the Sea-farers'InternationalUnion of North America,Atlantic,Gulf, Lakes and Inland Waters District,AFL-CIO,Party to the Contract.United Industrial Workers of North America of theSeafarers'International Union of North America,Atlantic,Gulf, Lakes and Inland Waters District,AFL-CIO (Jay Kay Metal Specialties Corp.)andTool,Die and Moldmakers Guild,Independentand Jay Kay Metal SpecialtiesCorp.,Party to theContract.Cases 29-CA-1085, 29-CA-1161, and29-CB-430October 25, 1968DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn April 26, 1968, Trial Examiner John H. Eadieissued his Decision in the above-entitled proceeding,finding that the Respondents had engaged in and wereengaging in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that they cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.Thereafter, all parties filed ex-- )tions to the TrialExaminer's Decision and support_..g briefs.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNationalLabor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the Respondents' and the Gen-eralCounsel's exceptions and briefs, and the entirerecord in these cases, and hereby adopts the findings,conclusions, and recommendations of the Trial Ex-aminer asmodified herein.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborIWe find merit in the General Counsel's exceptions, and agree that thecost of the tool and die employees' health benefits should not be deductedfrom the refund to these employees of union dues withheld from theirwages In addition,we shall further amend the affirmative provisions ofthe Order to reflect that it is the reimbursement of union dues and not "lossof wages" which is being ordered.We further find that the Trial Examiner173 NLRB No. 63Relations Board hereby orders that-IThe Respondent Company, Jay Kay MetalSpecialties Corp , New York, New York, its officers,agents, successors, and assigns shall-1.Cease and desist from-(a)Refusing to bargain collectively with the Guildas the exclusive representative of its employees in theappropriate unit found above.(b)Discouraging membership in the Guild, or inany other labor organization of its employees, bydiscriminating against them in regard to their hire andtenure of employment or any term or condition ofemployment.(c)Maintaining, enforcing, or otherwise givingeffect to its collective-bargaining agreement with theRespondent Union insofar as it applies to employeesin the aforesaid appropriate unit, or otherwise ren-dering unlawful assistance and support to the Re-spondent Union. However, nothing herein shall re-quire the Respondent Company to vary or abandonany wages, hours, seniority, or other substantivefeatures of its relationship with the tool and diedepartment employees which said Respondent hasestablished in the performance of the aforesaidagreement, or to prejudice the assertion by saidemployees of any rights they may have thereunder(d) In any other manner interfering with, restrain-ing, or coercing their employees in the exercise of theright to self-organization, to form labor organizations,to join or assist the Union or any other labororganization, to bargain collectively through repre-sentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any or all such activities, except to theextent that such rights may be affected by anagreement requiring membership in a labor organiza-tion as a condition of employment as authorized inSection 8(a)(3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of1959.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act.(a)Upon request, bargain collectively with theGuild as the exclusive representative of the employeesin the above-described appropriate unit with respectto rates of pay, wages, hours of work, and other termsand conditions of employment, and embody in asigned agreement any understanding reached.(b) Jointly and severally with the RespondentUnion refund to the employees in the aforesaidappropriate unit all union dues withheld from theirerred by failing to include a provision that the Order does not require theRespondents to vary or abandon any wages, hours,seniority,or othersubstantive features which it has heretofore established or prejudice theassertion by said employees of any rights which they may have acquired asthe result of the agreement between Respondents. JAY KAY METAL SPECIALISTSwages on and after June 28, 1967, together withinterest on such sums, computed as set forth in thesection of the Trial Examiner's Decision entitled "TheRemedy."(c)Preserve and, upon request, make available tothe National Labor Relations Board or its agents, forexamination and copying, all records necessary forthe determination of the amount of dues reimburse-ment due as provided for herein.(d) Post at its plant in Queens, New York, copiesof the attached notice marked "Appendix A."2Copies of said notice, on forms provided by theRegional Director for Region 29, shall, after beingduly signed by the Respondent or its authorizedrepresentatives, be posted by Respondent immediate-ly upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takento insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 29, inwriting, within 10 days from the date of the receiptof this Decision and Order, what steps it has taken tocomply herewith.II.TheRespondentUnion,United IndustrialWorkers of North America of the Seafarers' Interna-tional Union of North America, Atlantic, Gulf, Lakesand Inland Waters District, AFL-CIO, its officers,agents, and representatives, shall.1.Cease and desist from(a)Maintaining, enforcing, or otherwise givingeffect to its collective-bargaining agreement with theRespondent Company insofar as it applies to em-ployees in the aforesaid appropriate unit.(b) Causing or attempting to cause the Respond-ent Company to discriminate against its employees inviolation of Section 8(a)(3) of the Act.(c) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action designedto effectuate the policies of the Act:(a) Jointly and severally with the RespondentCompany refund to the employees in the aforesaidappropriate unit all union dues withheld from theirwages on and after June 28, 1967, together withinterest on such sums, computed as set forth in thesection of the Trial Examiner's Decision entitled "TheRemedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all records and documents necessary to analyze theamounts of dues reimbursement due as provided forherein.(c) Post at its business office and hall in Brooklyn,New York, copies of the attached notice marked"Appendix B.3 " Copies of said notice on forms343provided by the Regional Director for Region 29,shall,upon being duly signed by the RespondentUnion's representative, be posted immediately uponreceipt thereof, and be maintained for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to its members are customarilyposted.Reasonable steps shall be taken by theRespondent Union to insure that said notices are notaltered, defaced, or covered by any other material.(d)Mail to the Regional Director for Region 29,signed copies of the attached notice marked Appen-dix B for posting by the Respondent Employer, ifwilling,at the office and places of business ofRespondent Employer where Appendix A is placed.(e)Notify the Regional Director for Region 29, inwriting, within 10 days from the date of the receiptof this Decision and Order, what steps the Respond-ent has taken to comply herewith.2 In the event that this Order is enforced by a decree of a United StatesCourt of Appeals,there shall be substituted for the words,"a Decision andOrder" the words "a Decree of the United States Court of AppealsEnforcing an Order."3 See fn2, supraAPPENDIX ANOTICE TO ALLEMPLOYEESPursuant to the Decision and Order of the NationalLabor Relations Board and in order to effectuate thepoliciesof the National Labor Relations Act, asamended, we hereby notify our employees that:WE WILL, upon request, bargain collectively withTool, Die and Moldmakers Guild, Independent, asthe exclusive representative of all employees in thefollowing unit with respect to rates of pay, wages,hours of employment, and other conditions ofemployment, and if an understanding is reached,embody such understanding in a signed agreementThe bargaining unit is:All tool room employees employed by Jay KayMetal Specialties Corp. at its Queens plant,including tool and die and moldmakers A, B, andC and tool room machinists, exclusive of allother employees, guards and all supervisors asdefined in the Act.WE WILL NOT discourage membership in the aboveunion, or in any other labor organization of ouremployees, by discriminating against them in re-gard to their hire and tenure of employment or anyterm or condition of employment.WE WILL NOT maintain, enforce, or otherwise giveeffect to our collective-bargaining agreement withUnited Industrial Workers of North America of theSeafarers'InternationalUnion of North America,Atlantic,Gulf, Lakes and Inland Waters District,AFL-CIO, insofaras said agreementapplies to ouremployees in the above-bargaining unit, or other-wise render unlawful assistance and support to the 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeafarers' union. However, nothing in the Board'sOrder requires us to vary or abandon any wages,hours, seniority, or other substantive features ofour relationship with the tool and die departmentemployees which we have established in the per-formance of the aforesaid agreement, or to prej-udice the assertion by said employees of any rightsthey may have thereunder.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir right to self-organization, to form labororganizations, to join, or assist The Guild, or anyother labor organization, to bargain collectivelythrough representatives of their own choosing, toengage in concerted activities for the purposes ofcollective bargaining or mutual aid or protection,or to refrain from any or all such activities, exceptto the extent that such rights may be affected byan agreement requiring membership in a labororganization as a condition of employment asauthorized in Section 8(a)(3) of the Act, asmodified by the Labor-Management Reporting andDisclosure Act of 1959.WE WILL jointly and severally with the Seafarersrefund to our employees in the above-bargainingunit all union dues withheld from their wages onand after June 28, 1967, together with 6 percentinterest thereon.All our employees are free to become, remain, orrefrain from becoming or remaining members of anylabor organization except to the extent that this rightmay be affected by an agreement requiring member-ship in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of theAct.JAY KAY METALSPECIALTIES CORP(Employer)DatedBy(Representative(Title)This Notice must remain posted for 60 consecutivedays from the date of posting, and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisNotice or compliance with its provisions, they maycommunicate directlywith the Board's RegionalOffice, 16 Court Street, 4th Floor, Brooklyn, NewYork 11201, Telephone 212-596-3535.APPENDIX BNOTICE TO ALL MEMBERS OF UNITED INDUSTRIALWORKERS OF NORTH AMERICA OF THE SEA-FARERS' INTERNATIONAL UNION OF NORTHAMERICA, ATLANTIC, GULF, LAKES AND INLANDWATERS DISTRICT, AFL-CIOPursuant to the Decision and Order of the NationalLabor Relations Board and in order to effectuate thepoliciesof the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT maintain, enforce, or otherwise giveeffect to our collective-bargaining agreement withJayKay Metal Specialties Corp., insofar as itapplies to employees in the bargaining unit of alltoolroom employees found to be appropriate bythe Board.WE WILL NOT cause or or attempt to cause JayKay Specialties Corp. to discriminate against itsemployees in violation of Section 8(a)(3) of theAct.WE WILL NOT in any other manner interfere with,restrain,or coerce employees in the exercise oftheir rights guaranteed in Section 7 of the Act.WE WILL jointly and severally with Jay Kay MetalSpecialtiesCorp. refund to the employees in thesaid unit all union dues withheld from their wageson and after June 28, 1967, together with 6percent interest thereon.DatedUNITED INDUSTRIAL WORKERS OFNORTH AMERICA OF THE SEA-FARERS' INTERNATIONAL UNIONOF NORTH AMERICA, ATLANTIC,GULF, LAKES AND INLAND WATERSDISTRICT, AFL-CIO(Labor Organization)By(Representative)(Title)This Notice must remain posted for 60 consecutivedays from the date of posting, and must not be altered,defaced, or covered by any other material.If members have any question concerning this Noticeor compliance with its provisions, they may communi-cate directly with the Board's Regional Office, 16Court Street, 4th Floor, Brooklyn, New York 11201,Telephone 212-596-3535. JAY KAYMETAL SPECIALISTS345TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN H. EADIE, Trial Examiner This proceeding was heldbefore me in New York, New York, on March 4 and 5, 1968,on the consolidated amended complaint of the GeneralCounsel and the answers of Jay Kay Metal Specialties Corp ,hereincalled theRespondent Company, and of UnitedIndustrialWorkers of North America of the Seafarers' Inter-nationalUnion of North America, Atlantic Gulf, Lakes andInland Waters District, AFL-CIO, herein called the Seafarersor the Respondent Union., With respect to the RespondentCompany, the complaint alleges that it engaged in unfair laborpractices within the meaning of Section 8(a)(1), (2), (3), and(5) of the National Labor Relations Act, as amended. As to theRespondent Union, the complaint alleges that it engaged inunfair labor practices within the meaning of Section 8(b)(1)(A) and (2) of the Act Both Respondents in their answersdenied the commission of any unfair labor practices.After the conclusion of the hearing, the General Counsel,theRespondent Company and the Respondent Union filedbriefs with the Trial Examiner.Based upon the record as a whole, and from his observationof the witnesses, the Trial Examiner makes the following-FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Respondent Company is a New York corporation withitsprincipal office and place of business located at 3300Northern Boulevard, in the Borough and County of Queens,City and State of New York. It is engaged in the manufacture,saleand distribution of electrical appliances and relatedproducts.During 1967 the Respondent Company manufactured, soldand distributed products valued in excess of $50,000, of whichproducts valued in excess of $50,000 were shipped from itsQueens plant in interstate commerce directly to States of theUnited States other than the State of New York.II.THE LABOR ORGANIZATIONS INVOLVEDThe Respondent Union and Tool, Die and MoldmakersGuild, Independent, herein called the Guild, are labor organi-zations within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe Respondent Company had a collective-bargaining agree-ment with the Seafarers which expired on or aboutJuly 27,1966. This contract covered all production and maintenanceemployees at its plant located at 3300 Northern Boulevard,Queens. The Respondent Company and the Seafarers com-menced negotiations for a new contract during about May,1966.On April 20,1966, the Guild filed a petition (Case29-RC-451), seeking to represent the Respondent Com-pany's tool and die department employees. Hearings in therepresentation matter were held on May 5, 11 and 16, 1966On May 23, 1966, a number of the employees in the tool anddie department withdrew their authorizations for checkoff ofunion dues under the old contract between the Seafarers andthe Respondent Company. On June 10, 1966, Pete Goodman,the Seafarers' shop steward for the fourth floor of the Queensplant,2 during working time solicited these employees to signnew authorizations for checkoff of dues He told them that ifthey did not sign the authorizations they would lose theirbenefits under the existing contract and would be dischargedfrom their jobs.The Respondent and the Seafarers entered into a newcontract with a term from July 28, 1966, through July 27,1969.This contract, like the previous contract, coveredemployees in the tool and die department. It requiredmembership in the Seafarers as a condition and tenure ofemployment. The contract's recognition clause provides in partas follows-The Employer recognizes the Union as the sole collectivebargaining agency for those employees of the employer,covered by this agreement, in the bargaining unit heretoforecertified by the National Labor Relations Board There ispresently pending a representation proceeding for a unit ofTool and Die Room Employees, Case 29-RC-451. In theevent the National Labor Relations Board should determinethat said proceeding is properly pending and the Unittherein claimed appropriate, then the employees within thesaid Tool and Die Room Unit shall be excluded from thisagreement.On June 13, 1966, the Regional Director issued a decisionand direction of election in the representation matter. On June16, 1966, the Seafarers filed a timely request for review of theRegionalDirector'sdecision.By telegraphic order datedAugust 4, 1966, the Board granted the request for review andstayed the election pending its decision. The Board in itsdecision on review, issued on March 31, 1967, agreed with theRegional Director's findings concerning the appropriate unitand remanded the case to him for the purpose of holding anelection. At the election, held on May 4, 1967, 11 ballots werecast for the Guild and 6 were cast for the Seafarers. Six ballotswere challenged. In his report on challenges, dated June 28,1967, the Regional Director found that the Guild had receivedamajority of the valid votes and certified it as the exclusiverepresentative of all employees in the following appropriateunitIncludedAll tool room employees employed by the Employer atits3300 Northern Boulevard, Long Island City, NewYork, location, including tool and die and mold makers,A, B, and C and tool room machinists.Excluded-All other employees, guards, and supervisors as definedin the Act.The Respondent Company made a request to the Board forreview of the Regional Director's report on challenges. TheBoard denied the Respondent Company's request, stating thatthe request "raises no substantial issue warranting review."By letter dated June 30, 1967, the attorney for the Guildrequested the Respondent to bargain collectively. After a seriesIThe chargesin Case 29-CA-1085 and 29-CA-1161 werefiled onamended complaint issued onJanuary18, 1968.August 28 and November24, 1967,respectively. The chargeinCase2 Thetool and die department was located on the fourth floor.29-CB-430 was filed on November24, 1967 Theconsolidated 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDof letters between the attorneys for the Guild and theRespondent Company, the attorney for the RespondentCompany sent the following letter, dated August 24, 1967, tothe attorney for the Guild.Ihave discussed your letter of August 23, 1967 with MrKlinghoffer and have been instructed to seek a review of theunit determination of the National Labor Relations Boardin the CourtsIn order to do so it is, of course, necessary that theCompany refuse to bargain with the Union You may,therefore, treat this letter as notice of such refusal tobargain.The parties herein stipulated that the 1966 contract "hasbeen in force and effect since the date it was executed", thatpursuant to the contract all employees, including those in thetool and die department, received pay raises of 10 cents in Julyof 1967, and that all employees of the Respondent Companyhave been receiving group insurance identification cards fromthe trustees of the welfare fund which is jointly administeredby the Respondent Company and the Seafarers.3Monserate Caban, an employee in the mold department,testifiedwithout contradiction, "the raises I got, most of thetime was from the boss. I had to go in and ask him for a raise.That is the only way you get a raise there. That is the only wayIgot my raises, only the last raise that we got from the union."Charles Trimble, a polisher, testified that he received payincreases, apart from the contract, from his foreman.4 ThomasMartin,personnel director of the Respondent Company,testified, in substance, that it is the policy and practice of theRespondent Company to grant individual merit increases toemployees, including those in the tool and die department,without consultation with the Seafarers.The Respondent Company contends that its admittedrefusal to bargain was not violative of the Act since the Boardcertified the Guild for an inappropriate unit, and since theRegional Director failed "to conduct an election in compliancewith the Board's direction." These contentions are rejected. Asrelated above, the Board refused the Respondent Company'srequest for review of the Regional Director's report onchallenges and certification of the Guild upon the grounds thatthe request "raises no substantial issues warranting review."Accordingly, I find that the Respondent Company's refusalto bargain with the Guild on and after August 24, 1967, wasviolative of Section 8(a)(5) and (1) of the Act I also find thatby continuing on and after June 28, 1967, to maintain andenforce its 1966 agreement with the Seafarers, insofar as itapplied to the tool and die employees, the RespondentviolatedSection 8(a)(2) of the Acts Since the contractcontains a clause which requires union membership as acondition of employment, I further find that the RespondentCompany by enforcement of the contract has discriminated inregard to the hire, tenure and conditions of employment of thetool and die employees, thereby encouraging membership inthe Seafarers and discouraging membership in the Guild, inviolation of Section 8(a)(3) of the Act.With respect to the Respondent Union, I find that sinceJune 28, 1967, it has violated Section 8(b)(1)(A) and (2) by3Walter Schilling,a tool and die maker, testified without contra-diction that the employees received"one [identification card 1 amonth."Ralph Quinnonez,regional director of the Seafarers,testifiedto the effect that in order to be eligible for welfare benefits anemployee had to be a member of the Seafarers"because the fundclearly specified-the trust agreement clearly specifies those people inthe unit for the 1967 contract."Quinnonez further testified thatmaintaining and enforcing the collective-bargaining agreementwith the Respondent Company. The Respondent Union'sconduct clearly restrained and coerced the tool and dieemployees and caused the Respondent Company to discrimi-nate against its employees within the meaning of Section8(a)(3) of the Act.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III,above, occurring in connection with the operations of theRespondent Company described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYSince it has been found that the Respondents have engagedin unfair labor practices, it will be recommended that each ofthem desist therefrom and take certain affirmative action,including the posting of appropriate notices, designed toeffectuate the policies of the Act.Ithas been found that the Respondent Company and theRespondent Union in violation of the Act have maintained andenforced their collective-bargaining agreement since June 28,1967. Accordingly, it will be recommended that the Respond-ents, jointly and severally, be ordered to refund to the tooland die employees all union dues withheld from their wages onand after June 28, 1967, less the cost of their health insurancebenefits, together with interest on such sums, such interest tobe computed in accordance with the formula prescribed by theBoard inIsis Plumbing & Heating Co, 138 NLRB 716.Upon the basis of the foregoing findings of fact and uponthe entire record, I make the followingCONCLUSIONS OF LAW1.The Respondent Company is engaged in commercewithin the meaning of the Act.2.The Respondent Union and the Guild are labor organi-zations within the meaning of Section 2(5) of the Act3.All tool room employees employed by RespondentCompany at its Queens plant, including tool and die andmoldmakers A, B, and C and tool room machinists, exclusiveof all other employees, guards and all supervisors as defined inSection 2(11) of the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.4.The Guild has been at all times on and after May 4,1967, the exclusive representative of all employees in theaforesaid appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.5.By refusing at all times on and after August 24, 1967, torecognize and bargain collectively with the Guild as theexclusive representative of its employees in the aforestatedappropriate unit, the Respondent has engaged in unfair laboremployees in the tool and die department have been receiving welfarebenefitssince the contract was executed.4 The parties stipulated that the RespondentCompany's workhistory for Trimble showedthat he received merit increases in Januaryand February1967,and that inJune 1967,he received a pay increase of35 cents, resulting from his promotion and reclassification "to Ma-chinist A "5 Sewanee Coal Operators Association,167 NLRB No. 12. JAY KAY METALpractices within the meaning of Section 8(a)(5) and (1) of theAct.6.Since June 28, 1967, by maintaining, enforcing andapplying to the employees of the Respondent Company in theunit described above a collective bargaining agreement previ-ously executed by them, the Respondent Company hasengaged in unfair labor practices within the meaning of Section8(a)(1), (2), and (3) of the Act and the Respondent Union hasviolated Section 8(b)(1)(A) and (2) of the Act.7.By interfering with, restraining and coercing its employ-ees in the exercise of the rights guaranteed in Section 7 of theAct, the Respondent Company, has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.8.By rendering unlawful assistance and support to theRespondent Union, the Respondent Company has engaged inunfair labor practices within the meaning of Section 8(a)(2) ofthe Act.SPECIALISTS3479.By discriminating in regard to the hire, tenure and otherterms and conditions of employment of its employees, theRespondent Company has engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) of the Act10. By attempting to cause and causing the RespondentCompany to discriminate against its employees, and thus tocommit an unfair labor practice within the meaning of Section8(a)(3) of the Act, the Respondent Union has engaged inunfair labor practices within the meaning of Section 8(b)(2) ofthe Act11. By restraining and coercing employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the RespondentUnion has engaged in unfair labor practices within the meaningof Section 8(b)(1)(A) of the Act.12.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act[Recommended Order omitted from publication.]